      Case 4:19-cv-00325-HSG Document 538 Filed 08/27/20 Page 1 of 1




 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6

 7                      NORTHERN DISTRICT OF CALIFORNIA
 8

 9
      IN RE TOY ASBESTOS LITIGATION           Case No. 4:19-cv-00325-HSG
10

11
                                              ORDER DISMISSING ACTION
12                                            AS TO DEFENDANT AURORA
                                              PUMP COMPANY WITHOUT
13                                            PREJUDICE
14                                            Judge:        Honorable Haywood S.
15                                                          Gilliam, Jr.
                                                            Courtroom: 2
16
17
                                              Complaint Filed: Dec. 14, 2008
18

19          Pursuant to the Joint Stipulation to Dismiss Action as to Defendant AURORA

20   3803&203$1<ILOHGE\WKHSDUWLHVWRWKLVDFWLRQLWLVKHUHE\RUGHUHGWKDW3ODLQWLIIV¶

21   Complaint is dismissed as to Defendant AURORA PUMP COMPANY, without prejudice.
     Each party to bear its own costs.
22

23          IT IS SO ORDERED.

24
     Dated: 8/27/2020                        By:
                                             By:
25                                                 HON.
                                                   HON   HAYWOOD S
                                                      N HAYWARD         S. GILLIA
                                                                           GILLIAM,
                                                                                AM JR.
                                                                                    JR
26                                                 United States District Judge

27

28
                                                1
                          ORDER DISMISSING ACTION AS TO DEFENDANT AURORA PUMP COMPANY
                                                                     WITHOUT PREJUDICE
